            Case 2:19-cv-14268-RLR Document 7 Entered on FLSD Docket 08/01/2019 Page 1 of 2
                                       U.S. District Court
                                Middle District of Florida (Tampa)
                       CIVIL DOCKET FOR CASE #: 8:19−cv−01854−VMC−SPF

Kennedy v. N43, LTD                                                        Date Filed: 07/30/2019
Assigned to: Judge Virginia M. Hernandez Covington                         Jury Demand: None
Referred to: Magistrate Judge Sean P. Flynn                                Nature of Suit: 446 Civil Rights: Americans with
Cause: Americans with Disabilities Act                                     Disabilities − Other
                                                                           Jurisdiction: Federal Question
Plaintiff
Patricia Kennedy                                            represented by Philip Michael Cullen , III
                                                                           Thomas B. Bacon, PA
                                                                           Suite 4
                                                                           621 S Federal Hwy
                                                                           Ft Lauderdale, FL 33301
                                                                           954/462−0600
                                                                           Fax: 954/462−1717
                                                                           Email: cullenIII@aol.com
                                                                           ATTORNEY TO BE NOTICED


V.
Defendant
N43, LTD


 Date Filed        #    Docket Text

 07/30/2019     Ï1      COMPLAINT against N43, LTD (Filing fee $ 400 receipt number 113A−15743624) filed by
                        Patricia Kennedy. (Attachments: # 1 Civil Cover Sheet, # 2 Proposed Summons)(Cullen, Philip)
                        (Entered: 07/30/2019)

 07/30/2019     Ï2      NEW CASE ASSIGNED to Judge Virginia M. Hernandez Covington and Magistrate Judge Sean P.
                        Flynn. New case number: 8:19−cv−1854−T−33SPF. (SJB) (Entered: 07/30/2019)

 07/30/2019     Ï3      ENDORSED ORDER: In the Complaint, Kennedy states that venue is proper in this district
                        because the Defendant's shopping plaza is located in this district. (Doc. # 1 at 3). However, the
                        Complaint also states that the shopping plaza is located in Highlands County, Florida. (Id.).
                        Highlands County is located in the Southern District of Florida. Accordingly, Kennedy is
                        directed to show cause by August 2, 2019, why this action should not be transferred to the
                        Southern District of Florida, Fort Pierce Division. Signed by Judge Virginia M. Hernandez
                        Covington on 7/30/2019. (DMD) (Entered: 07/30/2019)

 07/31/2019     Ï4      RESPONSE TO ORDER TO SHOW CAUSE re 3 Order filed by Patricia Kennedy. (Cullen, Philip)
                        (Entered: 07/31/2019)

 07/31/2019     Ï5      ENDORSED ORDER: Plaintiff Kennedy has filed a notice indicating that she consents to
                        transfer of this case to the Southern District of Florida. (Doc. # 4). Because the Defendant's
                        property at issue is located in Highlands County within the Southern District of Florida, this
                        case should have been filed in the Southern District. Accordingly, the Clerk is directed to
                        transfer this case to the Southern District of Florida, Fort Pierce Division. Signed by Judge
                        Virginia M. Hernandez Covington on 7/31/2019. (DMD) (Entered: 07/31/2019)
        Case 2:19-cv-14268-RLR Document 7 Entered on FLSD Docket 08/01/2019 Page 2 of 2
07/31/2019   Ï6   SUMMONS issued as to N43, LTD. (BES) (Entered: 07/31/2019)
